department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list ti ep rats legend taxpayer a ira b bank c account d bank e ira f bank g individual h amount amount dear this is in response to a request for a private_letter_ruling dated date as supplemented by correspondence dated february and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from ira b taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the improper management of her financial affairs by individual h taxpayer a further represents that amount has not been used for any other purpose except to satisfy her required_minimum_distribution for on date taxpayer a designated her brother individual h to handle all of her financial affairs through a power-of-attorney at the time taxpayer a resided in an assisted living home the ruling_request is accompanied by a letter from individual h’s physician which states that she is currently being treated for senile dementia in order to consolidate taxpayer a’s accounts individual h decided to transfer all of taxpayer a's assets to one financial_institution bank e on date individual h went to bank c and represents that he received a check made out to taxpayer a representing the distribution of amount from taxpayer a’s ira ira b at bank c individual h represents that he did not complete any distribution paperwork which would have indicated to him that the distribution was from an ira on date amount was deposited into account d a non-ira account with bank e the mistake was discovered in august of when individual h received documentation regarding required_minimum_distribution rules relating to ira b and contacted taxpayer a's tax preparer on date after the day rollover period had expired amount was transferred to ira f with bank g in november of individual h withdrew amount from ira f to cover taxpayer’s required_minimum_distribution for and various living_expenses based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 i -of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to the mismanagement of her financial affairs by individual h therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to taxpayer a’s contribution of amount into ira f on date such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent acopy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact at if you wish to inquire about se t ep ra‘t1 sincerely yours cn bts wet hn carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
